Exhibit 10.19


SECOND AMENDMENT TO THE
UNITED COMMUNITY BANKS
DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of January 1, 2017)
WHEREAS, UNITED COMMUNITY BANKS, 1NC. (the "Company"), a Georgia bank holding
company located in Blairsville, Georgia, maintains the United Community Banks
Deferred Compensation Plan, effective as of October 21, 2004, as amended and
restated as of January 1 2017 (the "Plan"); and
WHEREAS, the Company desires to amend the Plan, effective as of January 1, 2019
(the "Effective Date"); and
WHEREAS, pursuant to Section 9.1 of the Plan, a modification or amendment of the
Plan may be made from time to time, by action of the Board of Directors of the
Company (the "Board"), or by action of the Compensation Committee of the Board.
NOW, THEREFORE, the Plan is hereby amended, effective as of the Effective Date,
as follows:
1.
Effective as of January 1, 2019, the third paragraph of Section 2.2(a) of the
Plan is hereby amended to read as follows:

"A Participant shall be required to submit a new election form on a timely basis
for each Plan Year. Prior elections will not carryover to any subsequent Plan
Year."
2.
Effective as of January 1, 2019, Section 2.3(a) of the Plan is hereby amended to
read as follows:

"(a) 401(k) Restoration Deferral. Each Eligible Employee may make a 401(k)
Restoration Deferral by electing to defer an amount equal to (i) 1% to 5% (or
such lesser or greater percentage as would be subject to a matching contribution
under the United 401(k) Plan if such amount were contributed to the United
401(k) Plan notwithstanding applicable limitations thereon) of the Eligible
Employee's Base Salary for the applicable Plan Year minus (ii) the aggregate
amount of the dollar limit for the applicable Plan Year on elective deferrals
under Code Section 402(g) and the dollar limit for the applicable Plan Year on
catch-up contributions under Code Section 414(v), regardless of whether the
Eligible Employee is participating in the United 401(k) Plan with respect to all
or any portion of the applicable Plan Year. The Plan Administrator may set a
minimum amount of deferrals for a Plan Year and/or for any payroll period. Such
Base Salary deferrals of the Eligible Employee constitute the Participant's
401(k) Restoration Deferral to be deferred under the Plan. "






--------------------------------------------------------------------------------





3.    Effective as of January 1, 2019, Section 2.3(b) of the Plan is hereby
amended to read as
follows:
"(b) Additional Deferrals. In addition to and/or in lieu of the 401(k)
Restoration Deferrals, subject to Section 2.3(c) below, each Eligible Employee
may elect to defer an amount not to exceed (i) 75% of Base Salary for the
applicable Plan Year (or part of the applicable Plan Year), and (ii) 100% of
Bonus Payments with respect to the applicable Plan Year."
4.    Effective as of January 1, 2019, Section 2.4(b) of the Plan is hereby
amended to add a
new sentence at the end thereof which shall read as follows:
"Notwithstanding the preceding, effective as of January 1, 2019, this Section
2.4(b) shall not apply with respect to any deferral of Bonus Payments for Plan
Years beginning on or after January 1, 2019."
5.    Effective as of January 1, 2019, Section 2.4(c) of the Plan is hereby
amended to read as
follows:
"(c) Discretionary Matching Contributions. The Company may, from time to time,
in its sole and absolute discretion, credit a Participant's Employer
Contribution Account with such other matching contributions as the Compensation
Committee may designate. Such contributions, if any, may be made on behalf of
one, some or all Participants, and may or may not be based on the Eligible
Employee's 401(k) Restoration Deferrals and/or Additional Deferrals of Base
Salary or Bonus Payments. The matching contribution formula under this Section
2.4(c) may or may not be the same matching contribution formula as under the
United 401(k) Plan. The Company shall provide Participants with information
regarding the matching contributions that will be credited under this Plan, if
any. Matching contributions are credited at the sole discretion of the Company
and the fact that a matching contribution is credited in one year shall not
obligate the Company to continue to make such contributions in any subsequent
year."
6.    Effective as of January 1, 2019, Section 2.4(d) of the Plan is hereby
amended to read as
follows:
"(d) Discretionary Contributions. The Company may, from time to time, in its
sole and absolute discretion, credit a Participant's Employer Contribution
Account for a Plan Year with an amount determined in the discretion of the
Compensation Committee that may be a percentage of the Eligible Employee's Base
Salary, a dollar amount, or some other amount. Any such Employer Contribution
for a Plan Year may differ among Eligible Employees and may be made for some
Eligible Employees but not others. The Employer Contribution, if any, shall be
credited to the Employer Contribution Account for the Eligible Employee."
2




--------------------------------------------------------------------------------







7.
Effective as of January 1, 2019, Section 3.1 of the Plan is hereby amended to
delete the last two sentences of the paragraph and to substitute therefore the
following:

"The Director shall be required to submit a new election form on a timely basis
for each Plan Year. Prior elections will not carryover to any subsequent Plan."
8.
Effective as of January 1, 2019, Section 4.3 of the Plan is hereby amended to
read as follows:

"Each Participant's Employer Contribution Account shall be credited each Plan
Year with an amount equal to the Employer Contribution, if any, for the Plan
Year and shall be credited with earnings, gains or losses in accordance with
Section 6.1."
9.
The other terms of the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused this Amendment to the Plan to be duly
executed by its authorized officer to be effective as of January 1, 2019.
UNITED COMMUNITY BANKS, INC.
By: /s/ Lynn Harton__________
Name: H. Lynn Harton________
Title: CEO__________________


ATTEST:
By: /s/ Lori McKay___________
Name: Lori McKay___________
Title: Corporate Secretary______




3


